Sturgis, J.
Exception to denial of motion for directed verdict in the trial of the respondent for illegal possession of intoxicating liquor.
*74Upon the evidence, the jury Avere warranted in finding that, when deputy sheriffs searched the respondent’s premises on August 3, 1929, admittance was denied them until they attempted to force the door. Upon entering the kitchen, they saAv the respondent coming out of the toilet, alcohol had been poured into the toilet bowl, the kitchen itself smelled of alcohol, and a milk bottle in the sink had a small quantity of alcoholic liquid in the bottom. Two quarts of alcohol in a gallon can Avere found in a hide in a stairway leading up from the tenement above, to which, except for trespassers, the respondent and his family alone had access.
From these facts, the jury could have properly reached the conclusion that the respondent had intoxicating liquor in his possession, intended for sale. State v. Baranski, 127 Me., 488. There was no error in the refusal of the presiding Justice to direct a verdict.

Exceptions overruled.


Judgment for the State.